 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Maria Jesus Rios,                              No. CV 18-546-TUC-FRZ
10                            Petitioner,            ORDER
11    v.
12    Charles Ryan, et al.,
13                            Respondents.
14
15          Petitioner Maria Jesus Rios filed a Petition Under 28 U.S.C. § 2254 for Writ of
16   Habeas Corpus on November 13, 2018.
17          The case was referred to Magistrate Judge Maria S. Davila for all pretrial
18   proceedings and report and recommendation in accordance with the provisions of 28
19   U.S.C. § 636(b)(1) and LRCiv 72.1 and LRCiv 72.2 of the Rules of Practice of the United
20   States District Court for the District of Arizona, Local Rules of Civil Procedure.
21          Magistrate Judge Davila, after a thorough review of the record, issued her Report
22   and Recommendation, recommending that the District Court deny Petitioner Maria Jesus
23   Rios’s Petition under 28 U.S.C. § 2254 for a Writ of Habeas Corpus − based on her findings
24   that the Petitioner procedurally defaulted on her claims of Fourth and Fifth Amendment
25   violations as alleged in her first, second and fourth claims for relief − and further that
26   Plaintiff failed to meet her burden under Strickland1; and therefore, her third claim for
27   ineffective assistance of counsel also fails.
28
            1
                Strickland v. Washington, 466 U.S. 668 (1984).
 1          Petitioner filed timely objections to which Respondents filed a response in
 2   opposition.
 3          Before the Court for consideration are the Petition (Doc. 1); the Report and
 4   Recommendation (Doc. 26); Petitioner’s objections (Doc. 27); and Respondents’ response
 5   thereto (Doc. 28).
 6          Upon an independent review of the pleadings, the Report and Recommendation, the
 7   the objections thereto, and the administrative record, the Court concurs with the findings
 8   of the Magistrate Judge. Accordingly,
 9          IT IS ORDERED that the Report and Recommendation (Doc. 26) is hereby
10   ACCEPTED and ADOPTED as the findings of fact and conclusions of law by this Court;
11          IT IS THEREFORE ORDERED that the Petition Under 28 U.S.C. § 2254 for a
12   Writ of Habeas Corpus (Doc. 1) is DENIED and dismissed with prejudice;
13          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
14   accordingly.
15          IT IS FURTHER ORDERED that a Certificate of Appealability shall not issue.
16
17          Dated this 25th day of October, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
